                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 MARK VERNELL DAVIS EL,                            )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )        NO. 3-19-cv-00936
                                                   )        JUDGE RICHARDSON
 ANDREW SAUL,                                      )
 Commissioner of Social Security                   )
 Administration, and TIMOTHY COOK,                 )
 District Manager of Social Security               )
 Administration                                    )
                                                   )
         Defendants.                               )


                          MEMORANDUM OPINION AND ORDER

        On August 31, 2020, Magistrate Judge Frensley issued a Report and Recommendation

(Doc. No. 32, “R & R”). Thereafter, Plaintiff Mark Vernell Davis El filed Objections to Court’s

Order and Report and Recommendation (Doc. No. 35, “Objections”). Defendants Andrew Saul

and Timothy Cook then timely filed their “Response to Plaintiff’s Objections to Report and

Recommendations” (Doc. No. 37, “Response”).

        When a magistrate judge issues a report and recommendation regarding a dispositive

pretrial matter, the district court must review de novo any portion of the report and

recommendation to which a proper objection is made. Fed. R. Civ. P. 72(b)(3). The district judge

may accept, reject, or modify the recommended disposition, review further evidence, or return the

matter to the magistrate judge with instructions. Id. Fed. R. Civ. P. 72(b)(2) provides that a party

may file “specific written objections” to a report and recommendation, and Local Rule 72.02(a)

provides that “[s]uch objections must be written, must state with particularity the specific portions




      Case 3:19-cv-00936 Document 38 Filed 10/20/20 Page 1 of 6 PageID #: 192
of the magistrate judge’s report or proposed findings or recommendations to which an objection

is made.”1 Objections must be specific; a general objection to the report and recommendation is

not sufficient and may result in waiver of further review. Miller v. Currie, 50 F.3d 373, 380 (6th

Cir. 1995). The district court should adopt the magistrate judge’s findings and rulings to which no

specific objection is filed. Id. at 151.

        Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(3), the Court has reviewed

de novo the Report and Recommendation, the Objections, and the file. For the reasons set forth

below, the Objections of the Plaintiff are overruled, and the Report and Recommendation is

adopted and approved.

                                           BACKGROUND

        The facts are sufficiently recited in the R&R and need not be repeated here in full. This

action arose from Plaintiff’s attempt to terminate his payments of, and his future benefits from,

Social Security taxes. Plaintiff filed Form 521 and “Form 522,” a doctored version of Form 521,

attempting to sever any relationship with the SSA.2 The SSA denied the request and informed

Plaintiff that the proper form for the desired result was Form 4029. After denial of this request,

Plaintiff filed this pro se suit against Andrew Saul and Timothy Cook (“Defendants”) in their

official capacities as Commissioner of Social Security Administration and District Manager of




1
   The Local Rule also provides that any objections must be accompanied by sufficient
documentation including, but not limited to, affidavits, pertinent exhibits, and if necessary,
transcripts of the record to apprise the District Judge of the bases for the objections.
2
 Form 521 is a request to withdraw a previously submitted application for Social Security benefits
before a decision is rendered on the prior submitted application and is for this situation irrelevant.
Form 522 does not exist.




    Case 3:19-cv-00936 Document 38 Filed 10/20/20 Page 2 of 6 PageID #: 193
Social Security Administration, respectively.3 Plaintiff argues that Defendants have not provided

a way for him to terminate his payments to the Social Security Administration (“SSA”).

         Defendants filed a Motion to Dismiss based on a lack of subject matter jurisdiction under

the Anti-Injunction Act (Doc. No. 15). The magistrate judge recommended that the motion be

granted and Plaintiff’s claims be dismissed due to lack of subject-matter jurisdiction. (Doc. No.

32).

         Plaintiff then filed his Objections. (Doc. No. 35). Therein, Plaintiff made some general

objections to the R&R while focusing heavily on restating his arguments. Though styled as

objections, the content of his Objections is not necessarily cognizable as proper objections.

“Overly general objections do not satisfy the objection requirement.” Spencer v. Bouchard, 449

F.3d 721, 725 (6th Cir. 2006). “The objections must be clear enough to enable the district court to

discern those issues that are dispositive and contentious” Id. at 725 (citing Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995)). However, pro se filings “are to be held to less stringent standards

than formal pleadings drafted by lawyers, and should therefore be liberally construed.” Williams

Packing, 631 F.3d at 383; Erickson v. Pardus, 551 U.S. 89, 93 (2007). Therefore, with a liberal

construction of Plaintiff’s objections, the Court will review (de novo, as discussed above) the

objected-to portions of the R&R.4




3
 Plaintiff initially named Nancy A. Berryhill, then Acting Commissioner of the Social Security
Administration, as a Defendant. She was replaced in her position by Andrew Saul, and the case
caption has been changed accordingly.
4
  No individual numbering was given to any objection. The Court has done its best to construe
specificity and order out of the objections.


       Case 3:19-cv-00936 Document 38 Filed 10/20/20 Page 3 of 6 PageID #: 194
                                    PLAINTIFF’S OBJECTIONS

          A. Objection 1

          In Plaintiff’s first objection, he contends that the Anti-Injunction Act does not apply to this

case because “Plaintiff never attempted to restrain the assessment or collection of any tax.” (Doc.

No. 35 at 4). The Anti-Injunction Act dictates that, aside from some exceptions not relevant to the

case at bar, “no suit for the purpose of restraining the assessment or collection of any tax shall be

maintained in any court by any person, whether or not such person is the person against whom

such tax was assessed.” 26 U.S.C. § 7421.

          This objection is based on Plaintiff’s notion that the tax is not due at all because he does

not want to receive any of the benefits that the SSA would provide. There is no legal authority to

support this claim; Plaintiff has not shown that if he disavows any benefits from the SSA to which

he might be entitled, then the employment taxes otherwise due from him are not due. Plaintiff

cannot simply disavow the benefits from or taxes due to the SSA without going through the proper

procedures (filling out Form 4029). “The manifest purpose of § 7421(a) is to permit the United

States to assess and collect taxes alleged to be due without judicial intervention, and to require that

the legal right to the disputed sums be determined in a suit for refund.” Enochs v. Williams Packing

& Nav. Co., 370 U.S. 1, 7, (1962). “The object of § 7421(a) is to withdraw jurisdiction from the

state and federal courts to entertain suits seeking injunctions prohibiting the collection of federal

taxes.” Id. at 5.

          Here, the suit would restrain the collection of tax by the SSA. Plaintiff seeks relief which

would “necessarily preclude the collection of” the SSA tax. Bob Jones Univ. v. Simon, 416 U.S.

725, 732 (1974). “[A] suit seeking such relief falls squarely within the literal scope of the Act.” Id.

at 733.




    Case 3:19-cv-00936 Document 38 Filed 10/20/20 Page 4 of 6 PageID #: 195
       Plaintiff’s first Objection, that the magistrate judge erred in finding that the Anti-Injunction

Act applies in this case, is overruled.

       B. Objection 2

       Plaintiff’s second objection concerns the R&R’s finding that jurisdiction was precluded

because Plaintiff was unable to satisfy either prong of the limited, judicially created exception to

the Anti-Injunction Act.5 The narrow, judicially created exception to the Anti-Injunction Act would

preclude the Court from having jurisdiction over Plaintiff’s claims unless he is able to demonstrate

(1) irreparable injury if his case is not heard, and (2) certainty of success on the merits.” Bob Jones

416 U.S. at 737.

       However, even in the liberal construction of these objections, nowhere does Plaintiff

specifically claim irreparable injury. Contrary to the irreparable injury standard, there are avenues

of relief available to the Plaintiff. Defendants have apprised Plaintiff that he must fill out publicly

available Form 4029 if he wants an Exemption from Social Security taxes and benefits (Doc. No.

16). Plaintiff had previously filled out not only an incorrect form, but a doctored version of that

incorrect form (Doc. Nos. 16, 24). Additionally, there is not a certainty, of success on the merits.

Plaintiff’s second Objection is overruled.

       C. Other Statements in Plaintiff’s Objections

       Plaintiff states further claims of “erroneous” recommendations in the R&R report but

provides no factual backing for these claims (See Doc. No. 35 ¶ 5) (“Defendants desire to redirect



5
  In full the Objection reads, “The Court's statement, ‘Plaintiff cannot satisfy either prong of the
limited exception to the Anti-Injunction Act's jurisdictional bar,’ is erroneous. Plaintiff has set
before the Court the condition in which a preclusion of an assessment or collection of tax is lawful.
This suit is outside the realm of the Anti-Injunction Act, therefore it's [sic] corresponding
jurisdictional bar is impertinent and irrelevant and not a standard that can be utilized.” (Doc. No.
35 at 4) (citations omitted).




    Case 3:19-cv-00936 Document 38 Filed 10/20/20 Page 5 of 6 PageID #: 196
the Court's focus onto legislation that facilitates the deliverance of SSI, so they could erroneously

alter the proper jurisdictional claim of the Plaintiff. Therefore the Court is enjoined of giving

judgement in favor of the Plaintiff, because the Defendant does not have any”). Even with a liberal

construction, these cannot be considered proper Objections for the Court to rule upon.6 “[I]t is not

enough simply to repeat arguments that, had they been accepted by the magistrate judge, would

have resulted in a different R&R. The objection must be addressed specifically and directly to

specific aspects of the R&R.” Reed v. Young Ho Kim, No. 3:18-CV-00819, 2020 WL 1443739, at

*3 (M.D. Tenn. Mar. 25, 2020). Lacking as they do the required specificity, these additional claims

are not cognizable objections.

                                         CONCLUSION

       For these reasons, Plaintiff’s Objections are overruled, and the Report and

Recommendation is adopted and approved. The Defendants’ Motion to Dismiss for lack of subject

matter jurisdiction will be GRANTED. Accordingly, the matter is DISMISSED WITH

PREJUDICE and the clerk is directed to close the file.

       IT IS SO ORDERED.

                                                      ________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




6
 In fact, Plaintiff does not use the term “objection” anywhere outside of the first line of his
Objections.


    Case 3:19-cv-00936 Document 38 Filed 10/20/20 Page 6 of 6 PageID #: 197
